                                                                                    Entered on Docket
                                                                                    January 25, 2021
                                                                                    EDWARD J. EMMONS, CLERK
                                                                                    U.S. BANKRUPTCY COURT
                                                                                    NORTHERN DISTRICT OF CALIFORNIA



                                   1
                                                                                 The following constitutes the order of the Court.
                                   2                                             Signed: January 25, 2021

                                   3
                                   4
                                   5                                                ______________________________________________
                                                                                    Stephen L. Johnson
                                   6                                                U.S. Bankruptcy Judge

                                   7
                                   8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9                      UNITED STATES BANKRUPTCY COURT
                                  10                     NORTHERN DISTRICT OF CALIFORNIA
                                  11
                                        In re VIKRAM SRINIVASAN,                         Case No. 20-51735 SLJ
                                  12
                                                                                         Chapter 11
                                  13                                  Debtor.
                                  14               ORDER DENYING MOTION FOR RECONSIDERATION
                                  15          On December 29, 2020, Debtor Vikram Srinivasan filed a motion to extend the
                                  16   automatic stay. ECF 23. I set a briefing schedule on shortened time, ECF 30, and after
                                  17   receiving the opposition of real party in interest Wedgwood, LLC on January 7, 2021,
                                  18   ECF 40, denied Debtor’s motion on January 8, 2021, ECF 41. Then, on January 19, 2021,
                                  19   Debtor filed a motion for reconsideration of the order denying his motion to extend the
                                  20   automatic stay. ECF 43. But on January 22, 2021, Debtor also filed a notice of appeal of that
                                  21   same order. ECF 47. 1
                                  22          The timely filing of a notice of appeal to either a district court or bankruptcy
                                  23   appellate panel will typically divest a bankruptcy court of jurisdiction “over those aspects of
                                  24
                                  25          1Unless specified otherwise, all chapter and code references are to the Bankruptcy
                                  26   Code, 11 U.S.C. §§ 101–1532. All “Civil Rule” references are to the Federal Rules of Civil
                                       Procedure and all “Bankruptcy Rule” references are to the Federal Rules of Bankruptcy
                                  27   Procedure. “Civil L.R.” and “B.L.R.” references refer to the applicable Civil Local Rules and
                                  28   Bankruptcy Local Rules.
                                       ORDER DENYING MOTION FOR RECONSIDERATION
                                                                        1/3

                                   Case: 20-51735       Doc# 52     Filed: 01/25/21    Entered: 01/25/21 15:19:16       Page 1 of 3
                                   1   the case involved in the appeal.” In re Padilla, 222 F.3d 1184, 1190 (9th Cir. 2000); Griggs v.
                                   2   Provident Consumer Discount Co., 459 U.S. 56, 58 (1982) (“The filing of a notice of appeal . . .
                                   3   confers jurisdiction on the court of appeals and divests the district court of its control over
                                   4   those aspects of the case involved in the appeal.”). The bankruptcy court retains jurisdiction
                                   5   over all other matters that it must undertake to implement or enforce the judgment or order
                                   6   but it “may not alter or expand upon the judgment.” Padilla, 222 F.3d at 1190.
                                   7          By filing a notice of appeal of my order denying his motion to extend the automatic
                                   8   stay, Debtor divested me of jurisdiction over that order. Stated another way, Debtor’s
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9   motion for reconsideration asks me to alter an order that is now on appeal, which I cannot
                                  10   do while the appeal of that order is pending. As such, I must DENY Debtor’s motion for
                                  11   lack of jurisdiction. I will also VACATE the February 16, 2021 hearing at 2:00 p.m. on the
                                  12   motion. No appearances are necessary in this matter at that date and time.
                                  13          IT IS SO ORDERED.
                                  14                                         END OF ORDER
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                       ORDER DENYING MOTION FOR RECONSIDERATION
                                                                        2/3

                                   Case: 20-51735       Doc# 52      Filed: 01/25/21    Entered: 01/25/21 15:19:16        Page 2 of 3
                                   1                                COURT SERVICE LIST
                                   2        [ECF recipients only]
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9
                                  10
                                  11
                                  12
                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                       ORDER DENYING MOTION FOR RECONSIDERATION
                                                                        3/3

                                   Case: 20-51735    Doc# 52    Filed: 01/25/21   Entered: 01/25/21 15:19:16   Page 3 of 3
